
	
		I
		111th CONGRESS
		2d Session
		H. R. 5826
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Altmire (for
			 himself and Mr. Platts) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand the
		  definition of active duty for purposes of the Post-9/11 Educational Assistance
		  Program of the Department of Veterans Affairs to include certain service in the
		  National Guard.
	
	
		1.Expansion of definition of
			 active duty for purposes of Post-9/11 Educational Assistance Program of the
			 Department of Veterans Affairs to include service in National Guard for certain
			 purposesSection 3301(1) of
			 title 38, United States Code, is amended by adding at the end the following new
			 subparagraph:
			
				(C)In the case of a member of the Army
				National Guard of the United States or Air National Guard of the United States,
				in addition to service described in subparagraph (B), full-time service—
					(i)in
				the National Guard of a State for the purpose of organizing, administering,
				recruiting, instructing, or training the National Guard; or
					(ii)in the National
				Guard under section 502(f) of title 32 when authorized by the President or
				Secretary of Defense for the purpose of responding to a national emergency
				declared by the President and supported by Federal
				funds.
					.
		
